
	
		I
		112th CONGRESS
		1st Session
		H. R. 845
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the further extension or establishment of
		  national monuments in Montana, except by express authorization of Congress, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Montana Land Sovereignty Act.
		2.Prohibition on
			 new National Monuments in Montana without Congressional approvalThis proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or Montana after
			 Wyoming.
		3.Prohibition on
			 new Wild Lands in Montana without Congressional approvalThe Bureau of Land Management shall not
			 implement, administer, or enforce Secretarial Order No. 3310, issued by the
			 Secretary of the Interior on December 22, 2010, on any lands in Montana, except
			 by Congressional approval.
		
